Citation Nr: 1039943	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-16 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits in the 
amount of $6,390.00 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2002.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon 
Magsaysay Technological University (RMTU) to achieve a Bachelor 
in Agricultural Technology (BAT).

2.  For the period of November 4, 2002, to June 6, 2003, the 
Veteran received educational assistance benefits administered in 
the amount of $6,390.00 based on his enrollment at RMTU.

3.  An investigation conducted by the Manila RO determined that a 
fraud scheme was perpetuated by 60 veterans enrolled at RMTU, 
including the Veteran that is the subject of this decision.

4.  The investigation concluded that veteran students were listed 
as enrolled at RMTU as full-time students solely to collect VA 
benefits, but that they did not regularly attend classes in 
pursuit of an educational program.

5.  An investigation conducted by the VA Office of Inspector 
General (OIG) in San Francisco also determined that a fraud 
scheme was perpetuated by all 60 veterans enrolled at RMTU, and 
that the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not really 
attending classes.

6.  The Veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $6,390.00 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $6,390.00 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  However, the VCAA does not apply 
to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 
(2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 
230 (2000).  The statute governing waiver claims, however, has 
its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a 
waiver claim, the payee must be notified of his right to dispute 
the debt and request a waiver of the debt with a description of 
the procedures for submitting the application.  The Veteran was 
sent proper notice of the overpayment debt in August 2003.  In 
addition, the Veteran is represented by an attorney who is 
knowledgeable with respect to the controlling law and 
regulations.  According, the notice provisions with regard to 
this appeal have been met.  

Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's finding 
that the Veteran owed a debt of $6,390.00 is the result of 
investigations conducted by the RO in Manila, Philippines, and 
subsequently the OIG in San Francisco, California, of the 
enrollment of 60 veterans at RMTU in the Philippines.  As a 
result of these investigations, both the Manila RO and the OIG in 
San Francisco determined that these 60 veterans were not 
regularly attending classes, but were, instead, receiving course 
credit in return for buying supplies and other "gifts" for the 
school and for individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over claims 
involving educational assistance, subsequently advised each of 
the 60 veterans that overpayments had been created as a result of 
these findings, including the overpayment of $6,390.00 that is 
the subject of this decision.

As stated on the title page, the Veteran is represented by a 
private attorney, Donald Hill.  The record reflects that Mr. Hill 
is also representing at least 29 other Veterans who were found to 
have overpayments as a result of this investigation, and Mr. Hill 
has asked on several occasions to have all 30 claims consolidated 
in a manner similar to class action lawsuits.  However, the Board 
has no authority to consolidate appeals in this manner, and, in 
fact, each individual case must be considered by the Board in the 
order in which the case was placed on the docket.  38 U.S.C.A. § 
7107 (West 2002).  Mr. Hill was advised of this fact in several 
letters from the previous Principal Deputy Vice Chairman of the 
Board, and the Board reiterates this statutory requirement 
herein.  Accordingly, this decision addresses only the appeal of 
the Veteran listed on the title page.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 20.1303 
(2009), decisions of the Board are considered nonprecedential in 
nature.  Each case is decided on the basis of the individual 
facts particular to each case in light of the applicable law and 
regulations.  Thus, the outcome of this individual appeal has no 
precedential value as to the appeals of the other 29 veterans he 
represents.

Privacy Issues

The record demonstrates that on numerous occasions, Mr. Hill has 
made single submissions of evidence and argument on behalf of all 
30 veterans that he represents.  These submissions included 
protected information specific to individual veterans, such as VA 
claims numbers and social security numbers.  Mr. Hill was asked 
by the previous Principal Deputy Vice Chairman of the Board in 
several letters to stop making such submissions, as they placed 
the Board at risk of violating the Privacy Act and VA regulations 
prohibiting disclosure of personal information to persons other 
than a claimant and his/her representative.  See 5 U.S.C.A. § 
552a (West 2002).

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents, in 
which they expressly indicated that they do not object to having 
their personal information included in the claims files of the 
others.  On behalf of his clients, Mr. Hill has also expressly 
authorized VA to associate his submissions with the claims files 
of each of the veterans he represents, even if those submissions 
include the VA claims numbers and social security numbers of the 
other veterans.

The Board takes very seriously the requirements of the Privacy 
Act and the responsibility of VA to protect the personal 
information of all veterans and their dependents.  Id.  However, 
in light of Mr. Hill's letters specifically authorizing the 
sharing of the personal information of the 30 veterans he 
represents, and the specific signed waivers completed by those 
veterans, the Board finds that the concerns of the Privacy Act 
and similar VA regulations have been appropriately addressed in 
this instance, and that no violation of the law or the veterans' 
privacy rights will occur by accepting Mr. Hill's submissions.  
Id. 

In this regard, Mr. Hill submitted evidence in August 2010, which 
included copies of numerous submissions that he had made in 
support of this claim and the claims of the other 29 veterans.  
Mr. Hill stated that these records, enclosed in two separate 
ringed binders, were submitted to ensure that the record was 
complete once the claim reached the Court of Appeals for Veterans 
Claims (Court).  This evidence was accompanied by a waiver of 
initial consideration of new evidence by the RO and has been 
associated with the claims file.

The Board has considered Mr. Hill's frustration in that the names 
of individuals interviewed at RMTU remain redacted in the 
documents he received from the RO.  However, as explained in an 
April 2005 letter from the Muskogee RO, the names of veterans 
were withheld under statutory exemptions, which bars disclosure 
of their names and addresses.  5 U.S.C.A. § 552(b)(3); 38 
U.S.C.A. § 5701(a), (f) (West 2002).  The RO also indicated that 
the names and job titles of witnesses involved in the 
investigation were withheld under statutory exemptions, and that 
VA does not generally disclose the names of witnesses involved in 
an investigation.  See 5 U.S.C.A. § 552(b)(7).  The RO advised 
Mr. Hill that, if he disagreed with its decision to provide only 
redacted copies of these documents, he was free to appeal the 
matter to the VA Office of the General Counsel.  He was provided 
appropriate contact information for that office.

The Board believes that the Veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and Mr. Hill are 
well aware that the individuals interviewed during the course of 
the investigation included staff members, faculty, and students 
of RMTU.  There was nothing to prevent Mr. Hill from obtaining 
lay statements from individuals at RMTU on his own initiative, 
and to submit those statements in support of the Veteran's claim.  
Indeed, a July 2007 submission from Mr. Hill includes several 
statements reported to be from individuals at RMTU.  There was 
also nothing preventing Mr. Hill from obtaining and submitting 
statements from the individual veterans he represents, and he has 
submitted several such statements.  As to those veterans involved 
in the investigation who are not represented by Mr. Hill, VA is 
precluded under the Privacy Act from revealing their identities 
or other personal information.

Subpoena Requests

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and he 
has also objected to VA's reliance on the interviews conducted at 
RMTU, asserting that they amount to "hearsay evidence."

However, the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence rule, or 
hearsay evidence exclusion.  Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), see also Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Board has a responsibility to weigh the credibility and probative 
value of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the Veteran that is the 
subject of this decision.  However, the Board will not reject 
such testimony solely on the basis that it is hearsay evidence.  
Id.  

VA has the authority to "(1) issue subpoenas for and compel the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing . . .[and] (4) aid claimants in the preparation 
and presentation of claims."  38 U.S.C.A. § 5711(a) (West 2002).  
The scope of this subpoena power includes compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."  38 C.F.R. § 20.711 (2009).

The regulation does not contemplate issuing subpoenas to allow 
witnesses to be questioned outside of the context of a personal 
hearing, and even then, the individual must reside within a 100-
mile radius of the hearing.  Furthermore, the regulation 
specifically provides that a subpoena will not be issued to 
compel the attendance of VA adjudicatory personnel.  Id.  In this 
instance, Mr. Hill has clearly requested subpoenas far outside 
the scope of the situations contemplated by the applicable 
regulation, and his request is denied.

Additional Evidence and Argument Received

As noted above, Mr. Hill has submitted additional evidence and 
argument directly to the Board following the issuance of the May 
2007 supplemental statement of the case.  This evidence was 
mostly duplicative of evidence already of record.  However, to 
the extent some of it was new, Mr. Hill has waived initial RO 
consideration of any new evidence and argument, which allows the 
Board to proceed.  See 38 C.F.R. § 20.1304(c) (2009).

Factual Background

In October 2002, the Veteran applied for VA educational 
assistance benefits.  Thereafter, also in October 2002, a VA Form 
22-1999, Enrollment Certification, was received from RMTU.  This 
form indicated that the Veteran had enrolled full-time in a BAT 
program and that his semester lasted from November 4, 2002 to 
March 21, 2003.  In March 2003, a VA Form 22-1999b was received 
from RMTU, extending the end of the Veteran's enrollment to April 
4, 2003.  In April 2003, a second VA Form 22-1999 was received 
from RMTU, indicated that the Veteran had enrolled full-time in a 
BAT program and that his new semester lasted from April 21, 2003 
to June 6, 2003.  Each Enrollment Certification was signed by an 
official of RMTU.

The record reflects that the Veteran received basic educational 
assistance benefits for both of the semesters that he reported 
being enrolled at RMTU between November 4, 2002, and June 6, 
2003, and the RO calculated the total amount of assistance 
benefits administered during this period as $6,390.00.  See 38 
U.S.C.A. § 3002. 

During the first semester of the 2002-03 school year, on October 
23, 2002, the Manila RO conducted a routine on-site Education 
Compliance Survey at RMTU.  The audit examined school records 
associated with 10 percent of the veteran student population.  In 
the October 2002 Education Compliance Survey Report, it was 
determined that RMTU had failed to maintain accurate or complete 
records of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  

In February 2003, the RO in Manila conducted an extensive 
Education Compliance Survey at RMTU in which the records of all 
veteran-beneficiary students were reviewed.  The survey began at 
the San Marcelino Campus by interviewing the Chancellor of RMTU, 
who reported that the veterans had established their own school 
club on campus called the U.S. Veteran Students Organization.  He 
indicated that they were allowed to have their own "Vet-Park" 
inside the campus where they often meet, and that they had 
donated several garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to the 
Registrar's Office after apparently being informed of the survey 
by the Chancellor.  One of the students indicated that he was 
president of their student organization, and that they had a 
number of questions about the survey.  Due to time constraints, 
they were asked to write their questions down so that they could 
be answered later.  During the conversation, both students 
reported that their organization had donated the new steel filing 
cabinet in the Registrar's office to help the clerk in 
safekeeping records.

The compliance survey continued at the Registrar's office of the 
Porac Botolan Campus of RMTU, where additional student records 
were reviewed.  In reviewing the records, significant 
discrepancies were found, such as the following: the absence of 
final grades for certain courses or for entire semesters; 
different signatures or penmanship appearing on certificates of 
registration (the staff of the university reported that sometimes 
students' wives or classmates filled out the forms on their 
behalf); and indications that some students received credits 
consistent with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  Discrepancies 
were reportedly found in all 60 veteran students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved 11 Manila 
employees, including eight field investigators, the head of the 
Field Section, and two Educational Compliance Survey Specialists.  
From May 10, 2003, to May 15, 2003, they interviewed 39 
individuals, including RMTU administration officials, professors, 
veteran students, and non-veteran students.

Depositions from various professors and administration officials 
confirmed that the veteran students donated supplies to the 
school and to their instructors, and also paid for various class 
projects.  The Chancellor of the San Marcelino Campus indicated 
that the veteran students had donated money to their school, and 
that 50 percent of this had been distributed to teachers as 
"incentive" awards.  Various instructors and non-veteran students 
also indicated that the veteran students were not required to 
actually attend classes, and some non-veteran students complained 
of this fact, indicating that they would be penalized for not 
attending, while the veteran students were still given passing 
grades in return for their donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that he 
had never seen any of the veteran students actually attending 
class over a two-year period, and another non-veteran student 
admitted to having been "coached" to tell the VA investigators 
that the veteran students had attended classes when, in fact, 
they had not.  One non-veteran student indicated that he had seen 
veteran students attending classes for only one month in the 
2002-2003 semester, and at no time since.

In these depositions, some instructors revealed that they did not 
personally verify the presence of the veteran students in their 
classes, but, instead, relied on attendance sheets regularly 
submitted by a representative of the veteran students.  Such was 
the case at both the San Marcelino and Porac Botolan Campuses.  
Some of the instructors indicated that they either did not know 
whether the veteran students actually attended, and some admitted 
that they were aware of the fact that the veteran students did 
not attend many classes.  Instructors also gave various reasons 
for the different treatment accorded veteran students over non-
veteran students, such as language barriers, "humanitarian 
reasons," or the veteran students already having advanced 
knowledge.  Some faculty members acknowledged that the veteran 
students were only expected to act as financiers by providing 
monetary assistance to complete projects while the non-veteran 
students were expected to do the labor.  Several faculty members 
and non-veteran students reported that the non-veteran students 
were stringently held to the requirement of reporting to class 
five days a week, but that the veteran students were not.  Some 
faculty members also admitted that they had been given cash 
incentives by the administration, which they were told came from 
donations by the veteran students.

At the San Marcelino Campus, a meeting was held with the veteran 
students in which they were invited to make statements under 
oath.  Several students became hostile, one accused VA of a 
"witch hunt," and another explained that they would only submit a 
joint written statement, and not offer testimony under oath.  In 
the joint written statement, which was signed by 17 veteran 
students, including the Veteran that is the subject of this 
decision, they explained that the minimum attendance requirement 
was one hour of classroom instruction a week and/or three hours 
of laboratory time.  They also admitted that class leaders take 
the attendance by signature of each veteran at the Vet-Park and 
delivered the attendance sheet to professors, at which time they 
were given the class assignments.


A Summary of Investigative Findings revealed the conclusions of 
the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require the veteran students to 
regularly attend classes, but, instead, relied on class leaders 
to submit Attendance Sheets that contained the names of the 
veteran students enrolled in the particular class.  Teachers 
apparently relied solely on these Attendance Sheets to assess the 
students' attendance, and, in fact, did not really know whether 
their veteran students were even present on campus.  All they 
knew and saw as to the veteran students' attendance was when they 
observed the veteran students gathering at Vet-Park, or the 
kiosk/canteen, in the case of the Porac Botolan Campus.  The 
veteran students gave material and financial "help" to the 
school, and, in return, were accorded favorable treatment in 
violation of the Approval Agreement that the school had made with 
VA.  The scheme was found to have been happening for decades with 
one teacher disclosing that VA-beneficiary students had been 
enjoying the arrangement since that teacher had started in 1989.  
Most teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  The Veteran that is the subject of this decision was 
identified in the report as one of the veteran students that had 
not been attending classes.

Following this investigation, in June 2003, a recommendation was 
sent to the Muskogee RO to create overpayments for each of the 60 
veterans who were the subject of the investigation.  In August 
2003, the Veteran that is the subject of this decision received a 
letter from the Muskogee RO advising him that he had been 
certified and paid educational assistance benefits for attending 
RMTU from November 4, 2002, to June 6, 2003, but that their 
findings indicated that he did not attend classes during that 
period.  His payments were stopped, which resulted in an 
overpayment in the amount of $6,390.00.  He was advised of his 
right to request a waiver of this overpayment.  The Veteran 
submitted a notice of disagreement received in September 2003 in 
which he disputed the validity of the indebtedness.

Thereafter, in February 2003, an agent of the Criminal 
Investigation Division of the OIG in San Francisco, California, 
completed a report regarding his review of the situation at RMTU.  
The agent explained that his analysis was based on an extensive 
review of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of files 
at the Muskogee RO, and interviews of various VA officials and 
other individuals.  The agent further explained that his review 
was also based on 14 years of experience as a Special Agent with 
the OIG, some of which has been as a Resident Agent in Charge.  
The agent noted that he had extensive training in conducting 
fraud investigations, and has also worked extensively in the 
Philippines on VA-related investigations.

Based on his review, the agent concluded that fraud was committed 
by the 60 veterans who had attended RMTU, and it was his 
recommendation that all administrative action be taken to recover 
monetary damages suffered by VA and to forfeit the benefits of 
the involved veterans.  However, based on the complexities and 
expense of prosecuting individuals in the Philippines, the OIG 
decided not to proceed with a criminal investigation of the 
matter.

Regarding the findings of the OIG, the agent explained that the 
essence of the "scheme" at RMTU was that the veteran students 
were listed as enrolled at RMTU, as full-time students, solely to 
collect VA benefits.  They never attended classes, and would meet 
once a week at a location on campus to circulate attendance 
sheets for various classes they were enrolled in.  They would 
sign these sheets, and a representative would take them to the 
relevant professors.  The veteran students were given mid-term 
and final exams, but these exams were given to a representative, 
and taken to the Vet-Park, where they would be answered 
collectively based on the "honor system."  All of the veteran 
students would subsequently receive passing grades, and the 
school benefitted from the system because the veteran students 
would pay for various expenses, usually collectively, through 
money collected by their "treasurer."  It was noted that items 
paid for by the veteran students included new curtains, sports 
equipment, water dispensers, renovations, holiday party expenses, 
and the materials costs associated with class projects.

The agent explained that the evidence of all 60 veteran students' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural Technology, 
who indicated that the veteran students never attended classes; 
the testimony of seven non-veteran students and one veteran 
student that was not involved in the scheme, who all indicated 
that the veteran students did not attend classes; and the 
testimony of non-veteran students, who indicated that the veteran 
students began attending classes regularly after the onset of the 
investigation by the Manila RO.  The agent also pointed to the 
joint statement signed by 17 of the veteran students, including 
the Veteran that is the subject of this decision, in which they 
asserted that they met the minimum requirement of one hour of 
classroom instruction per week and/or three hours of laboratory 
time for each subject.  The agent found that this statement was 
clearly contrary to the testimony provided by instructors and 
fellow students, but is indicative of their knowledge that 
classroom attendance was required.

The agent also noted that a similar scheme was in place at Laney 
College in Oakland, California, and that scheme resulted in a 
loss of $6 million for VA.  The agent indicated that it was his 
belief that the scheme at Laney College was exported from that 
school to the Philippines, as there were many similarities beyond 
just the mechanics of the scheme, similar terminology, and the 
fact that the RMTU scheme had reportedly been going on since the 
1980's.  Furthermore, several RMTU professors noted that when the 
naval center was still active, they had many more veterans 
enrolled.  The agent noted that the students at Laney College had 
been sued in Federal Court under the Civil False Claims Act, and 
most of them paid double damages plus fines.

In a December 2004 letter, a Special Agent in Charge of the Los 
Angeles OIG indicated that it had been asked to look into bribery 
charges made against D.B., an employee of the Manila RO, but had 
chosen not to pursue an investigation of the charges.  The 
Special Agent explained that the complainants were the same 
individuals who were the subject of the RMTU investigation, and 
that they had a strong motivation to discredit the VA 
investigators who uncovered their scheme.  It was noted that the 
San Francisco OIG had conducted an extensive review of the 
situation at RMTU, and had concluded that there was an 
"overwhelming" amount of the evidence indicating that those 
veteran students had engaged in a fraudulent scheme.  For these 
reasons, the Special Agent concluded that their motivation, 
testimony, and thus, the entire allegation, lacked credibility.


The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because he 
had initially discovered it during the compliance survey, but he 
was not in charge of the field investigators, and had no 
authority over the outcome of the investigation.  The evidence 
collected of the scheme was obtained by 11 different field 
investigators, and D.B. had no authority over any of them.  
Moreover, the management of the Manila RO was involved in 
planning the investigation from the outset, and he would have not 
have been able to exercise considerable influence over the 
outcome.  The Special Agent noted that in his experience, bribes 
were typically solicited by individuals that had authority to 
effect some type of outcome, which was a scenario that did not 
exist in the RMTU investigation.  For these reasons, the Special 
Agent determined that the allegations lacked credibility and had 
been put forth in an attempt to obscure the issues and deflect 
the guilt of the involved veterans.

Analysis

The Veteran is challenging the validity of the overpayment in the 
amount of $6,390.00.  He contends that he regularly attended 
classes at RMTU, and that he never intended or took action to 
defraud VA by receiving educational assistance benefits to which 
he was not entitled.

The law provides that VA will approve and will authorize payment 
of educational assistance for an individual's enrollment in any 
course or subject which a State approving agency has approved and 
which forms a part of a program of education.  See 38 U.S.C.A. § 
3002(3); 38 C.F.R. § 21.7020(b)(23).  A program of education, in 
pertinent part, is any unit course or subject or combination of 
courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  38 U.S.C.A. § 3011.  Therefore, 
he was entitled to a monthly benefit for the period of time he 
was enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 
21.7070.  The term attendance means the presence of a veteran (i) 
in the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) any 
other place of instruction, training or study designated by the 
educational institution or training establishment where the 
Veteran is enrolled and is pursuing a program of education.  38 
C.F.R. § 20.7042(b)(2) (2009).

In order to receive educational assistance for pursuit of program 
of education, an individual must maintain satisfactory 
attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue 
educational assistance if the individual does not maintain 
satisfactory attendance.  Id.  Attendance is unsatisfactory if 
the individual does not attend according to the regularly 
prescribed standards of the educational institution in which he 
is enrolled.  Id.  The amount of overpayment of educational 
assistance paid to a veteran constitutes a liability of that 
veteran.  38 C.F.R. § 21.7144(b).

In this case, investigations conducted by the Manila RO and the 
OIG in San Francisco revealed that 60 veteran students attending 
RMTU, including the Veteran that is the subject of this decision, 
were part of a scheme whereby they received passing grades in 
return for providing monetary donations and other gifts to the 
school, even though they did not regularly attend classes.  As 
determined by the OIG, this scheme was intended to allow the 
veteran students to continue to receive VA educational assistance 
benefits based on their enrollment at RMTU.

The evidence of this scheme includes the testimony of professors 
and instructors, who indicated that the veterans never attended 
classes and were receiving passing grades in return for their 
donations; and the testimony of non-veteran students, who also 
indicated that the veterans did not attend classes, but still 
received course credit in return for their donations.

Although the Veteran has asserted that he did, in fact, attend 
courses at RMTU, the Board finds that these assertions lack 
credibility in light of the testimony provided by the faculty 
members, other veteran students, and non-veteran students at that 
school, and the findings of both the Manila RO and OIG.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence).  Also relevant to its 
determination is the fact that at no time during this appeal has 
any evidence been submitted which corroborates the Veteran's 
assertions that he attended class, including class lecture notes, 
a completed assignment/module, and/or examination report.

It is clear from the findings of the Manila RO and the OIG that 
the practice of the veteran students not having to attend classes 
was widely known and had been routine practice for many years at 
that university.  The investigation of the Manila RO also 
specifically identified this Veteran as one of the 60 veteran 
students who participated in this scheme.  The Veteran asserts, 
and the Board acknowledges, that none of the investigation 
documents or depositions contain any express notation that the 
Veteran did not attend classes.  However, the Board has been 
provided a copy of the Veteran's transcript for the 2002-03 
academic year, and based on the coursework taken, some of his 
teachers were deposed in May 2003 and admitted that veteran 
students did not attend classes despite the fact that their non-
veteran counterparts were required to adhere to strict attendance 
policies.

For example, in a May 2003 deposition, a teacher at RMTU 
specifically stated that the Veteran that is the subject of this 
decision was enrolled in his class and that

VA students are not strictly required to 
attend their classes on [a] regular 
basis. . . .  I am constrained not to 
require the VA students to attend their 
classes regularly . . . I just give the VA 
students modules or topics to study at 
home. . . .  They are not required to take 
quizzes but they are required to take 
examinations like mid-term and finals which 
their grades are largely based [upon].

At the start of the semester, both VA and 
non-VA students will show up on the first 
day of classes.  After a few minutes, I 
will separate the VA students from the 
non-VA students.  I will talk to the VA 
students and state to them my classroom 
policies.  Then, they are not required to 
attend their classes regularly but they are 
required to report to me from time to time 
for discussion about their assigned tasks 
or modules.  During examinations, I give 
them their examinations in a separate room 
(separate from the room of the non-VA 
students) but I give them the same set of 
questions.

This statement demonstrates that the Veteran that is the subject 
of this decision was held to a significantly different standard 
of attendance at RMTU than the non-veteran students.

In addition, the Veteran's transcript reflects that he took 
Postharvest Technology I during the summer semester of the 2003 
school year.  A deposition with the instructor for this course 
states that non-VA students were required to attend classes 
regularly and their attendance was checked, but that the VA 
students were not strictly required to attend their classes.  The 
teacher stated that VA students in his class sometimes

would just show up once a week or would not 
even show up for weeks.  I just put in my 
class attendance that they were 
present. . . .  For technical subjects 
like . . . Post Harvest, . . . which have 
laboratory requirements, students are 
divided into groups and each group is given 
[a] certain project to accomplish.  
Usually, the VA students would just act as 
financiers by[ ]providing monetary 
assistance for the completion of the 
project while the non-VA students do the 
labor.  In such case[s], they receive equal 
grades.

I do not think [the VA students] are 
violating the school's class attendance 
policy because it is a common practice in 
the school to give these VA students some 
kind of special consideration.

Similar statements were given by teachers who taught Agricultural 
Mechanics, Swine Production, Horticultural Crops Production 
Management, Farm Business Management, and Soil Management and 
Conservation.  All of these teachers worked at the San Marcelino 
campus and taught classes that are listed on the Veteran's 
transcript.  All of the teachers indicated that the veterans in 
their classes were not required to attend class on a regular 
basis, were not graded in the same manner as non-veteran 
students, and were given consideration for course work, grades, 
and/or credit due to financial contributions to RMTU.  The Board 
acknowledges that there is only one statement of record regarding 
non-attendance and/or non-participation by the Veteran in his 
coursework which identifies the Veteran that is the subject of 
this decision by name.  Relevant to this decision, however, that 
statement demonstrates that the Veteran was directly involved in 
the fraud scheme discovered during the RO and OIG investigations.

In evaluating the credibility of the compliance and investigation 
reports, as contrasted against the Veteran's own lay assertions 
of attendance and compliance with the school's policies, the 
Board has considered the contention by Mr. Hill that one or more 
of the employees of the Manila RO insinuated to the veteran 
students and faculty of RMTU that they were open to bribes, and 
that it was only the failure to pay such bribes that resulted in 
the findings of the RO's investigation.  Mr. Hill has submitted 
statements from several of the veteran students in support of 
this contention.

The only evidence, however, suggesting that RO employees engaged 
in such conduct are the assertions of Mr. Hill and the 30 veteran 
students he represents.  Their credibility must be weighed 
against the numerous depositions from faculty members and non-
veteran students indicating that the veteran students did not 
attend classes, and the specific findings of fraud that were made 
by both the Manila RO and the OIG in San Francisco.  There is no 
evidence to support Mr. Hill's contention that a failure to 
accept bribery offers from Manila RO employees resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions, statements of the veteran students, 
and documents created as a result of their investigation were 
independently reviewed by the OIG in San Francisco.  As noted, 
the OIG specifically found that fraud had occurred at RMTU.  
There is no objective evidence that the employees of the Manila 
RO fabricated the testimony of the faculty members and students 
at RMTU who reported that the veteran students were allowed to 
pass classes without attending in exchange for gifts, and that 
the faculty members or students at RMTU falsely testified to 
such.  There is no motivation for either faculty or non-veteran 
students to lie or commit perjury about such a scheme if it did 
not, in fact, exist.  

In addition, the Veteran that is the subject of this decision has 
made specific allegations regarding fraud by Manila RO employees, 
including D.B., which are not consistent with the evidence of 
record.  Specifically, the Veteran that is the subject of this 
decision submitted an Affidavit dated in January 2007 in which he 
claimed the second page of a May 23, 2003, Joint Veterans 
Statement was fabricated by Manila RO employees, including D.B., 
and that these employees "obviously made a copy of our 
signatures from the original page one of the Joint Statement, 
then through the utilization of a copy machine, they added them 
to the back of the falsified page 2."  This statement is 
patently unbelievable, as even a superficial examination of the 
signatures in question by an untrained eye clearly shows that 
every single last signature is slightly different on page 1 than 
on page 2.  As such, the Veteran's 
"fabrication-by-photocopying" claim is inherently incredible.  
Thus, the Veteran's claims that the second page of the document 
is a forgery are also incredible.

The Board's conclusions in this regard are consistent with the 
findings of the Special Agent of Los Angeles OIG, as explained in 
the December 2004 letter.  That agent explained that OIG had 
chosen not to pursue an investigation into the bribery charges 
against D.B. because the complainants were the same individuals 
who were the subject of the RMTU investigation, and that they had 
a strong motivation to discredit the VA investigators who 
uncovered their scheme.  It was noted that OIG had conducted an 
extensive review of the situation at RMTU, and had concluded that 
there was an "overwhelming" amount of the evidence indicating 
that those veteran students had engaged in a fraudulent scheme.  
It was further found that D.B. was not in charge of the field 
investigators, and had no authority over the outcome of the 
investigation.  The evidence collected of the scheme was obtained 
by 11 different field investigators, and D.B. had no authority 
over any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and D.B. 
would not have been able to exercise influence over the outcome.  
It was noted that bribes were typically solicited by individuals 
that had authority to effect some type of outcome, which was a 
scenario that did not exist in this case.  For these reasons, OIG 
determined that the allegations lacked credibility and had been 
put forth in an attempt to obscure the issues and deflect the 
guilt of the involved veteran students.

In 2007, Mr. Hill submitted several statements signed and dated 
in March 2005 by instructors at RMTU stating, as a general 
matter, that they would never misreport a student veteran's 
attendance and discussing the conduct of the investigation.  
Specifically, these statements indicate that the RMTU faculty 
were told that their teaching licenses would be suspended if they 
failed to testify that the veteran students were not attending 
classes.  Since the Survey Compliance Reports and attached 
depositions have been redacted for privacy reasons, it is unclear 
whether these statements are by the same individuals who were 
interviewed during the Manila RO investigation.  Regardless, the 
credibility of these statements must be weighed against the 
numerous depositions from the veteran students and non-veteran 
students indicating that the veteran students did not attend 
classes, as well as the specific findings of fraud made by both 
the Manila RO and the OIG in San Francisco.  In assessing the 
credibility of these statements, nearly all of the faculty 
deposed in the investigation were asked if they had any 
complaints with regard to the manner and content of their 
deposition; none indicated a problem.  Equally noteworthy is the 
fact that these allegations have only surfaced recently, and were 
not brought to someone's attention when the OIG was investigating 
the bribery allegations.  Finally, all of the March 2005 
statements appear to have been written in the same handwriting, 
thereby casting doubt on whether the statements are accurate or 
were prepared statements created by someone with an interest in 
the outcome of this investigation, namely, the veteran students 
and Mr. Hill.  In light of the above circumstances, the Board 
finds the credibility of the faculty statements received in 2007 
to be questionable; thus, these statements are of significantly 
less probative value than the depositions taken during the 
investigation.  See Hayes, 5 Vet. App. at 69-70.

The Veteran and Mr. Hill have pointed to various documentation 
from RMTU in support of his appeal, including Enrollment 
Certifications and a transcript of passing grades.  However, it 
was implicit in the scheme discovered by the Manila RO, and later 
confirmed by the OIG, that the veteran students at RMTU received 
course credit in return for the donations and gifts that they 
provided the school.  Certainly, it is clear that RMTU routinely 
confirmed to the Manila RO that these veteran students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as transcripts or enrollment 
certifications, in no way contradicts the findings of the Manila 
RO or the OIG, and the Board finds these documents to be of 
limited probative value.

In support of the Veteran's claim, Mr. Hill has also cited to the 
regulatory definition of "satisfactory attendance" on the part of 
a beneficiary as meeting the regularly prescribed standards of 
the educational institution in which he is enrolled.  38 C.F.R. § 
21.7153(c).  He argues that because the school accepted the 
Veteran's attendance as adequate, VA is obligated to do so 
regardless of the frequency of the Veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran students 
at RMTU that the veteran students were not being held to the same 
standards of attendance or class participation that the non-
veteran students were, and that this was due to the donations 
made to the school by the veteran students.  Although it is not 
entirely clear that this was the "official" policy of RMTU, as 
at least one administrator reported that all students were 
required to attend class regardless of their veteran status, and 
another administrator openly admitted that the veteran students 
were often segregated from their non-veteran peers.  Either way, 
it cannot be said that the veteran students were meeting the 
regularly prescribed standards of RMTU as contemplated by 38 
C.F.R. § 21.7153(c) given that non-veteran students pursuing the 
same degree program were required to follow different attendance 
policies in addition to having to perform laboratory assignments 
and in-class tests and quizzes.

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  See, e.g., 
38 C.F.R. § 21.7020(b)(25)(i).  As noted, the scheme discovered 
by the Manila RO involved beneficiaries who received course 
credit and passing grades without having to attend classes or 
otherwise participate in class in return for monetary donations 
and other gifts they made to RMTU.  

Furthermore, at least one RMTU professor indicated that very few 
students receiving VA assistance actually graduate from RMTU, and 
that most stop attending when their educational entitlement ends.  
This professor also reported that, unlike non-veteran students, 
these students were not required to follow the curriculum created 
for the BAT and Diploma in Agricultural Technology (DAT) 
programs, but were able to take classes from outside the 
curriculum.  Such evidence indicates that none of the veteran 
students, including the Veteran that is the subject of this 
decision, enrolled with the intention of completing the BAT 
and/or DAT program.  In the Board's opinion, the school's 
complicity does not in any way mitigate the actions of the 
Veteran in participating in this scheme.

In consideration of the foregoing, the Board finds that the 
Veteran either knew or should have known that he was accepting 
education benefits for purposes other than what was intended.  
The evidence of record is clear that the veteran students were 
given preferential treatment at RMTU due to the financial 
benefits bestowed upon the institution.  The evidence further 
reflects that the Veteran was not required to participate in his 
classes as a non-veteran student to receive passing grades in 
classes for which he was enrolled at RMTU for the periods 
relevant to the current appeal and that the Veteran, in fact, did 
not participate in such classes while enrolled.  Thus, the Board 
concludes that Veteran's debt in the amount of $6,390.00 was 
validly created.

In summary, the Board concludes that the Veteran was paid for 
pursuing a program of education at RMTU but that he did not 
actually attend classes.  38 C.F.R. § 20.7042(b)(2).  Therefore, 
an overpayment of $6,390.00 was properly created as a result of 
the payment for courses at RMTU.  The Veteran is liable for the 
overpayment debt.  38 C.F.R. § 21.7144(b) (2009). 



ORDER

An overpayment of VA educational assistance benefits in the 
amount of $6,390.00 was properly created; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


